Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/16/2022 has been entered. Claims 1-20 remain pending in this application. Claims 1-2, 7-8, 12-13, 15, and 19 have been amended. Claim 20 is new. Applicant's amendments to the claims have overcome each and every objection and 112(b) rejection set forth in the Non-Final Office Action mailed 08/23/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kishigami (US 20150247924 A1), hereinafter Kishigami, in view of Liu (US 20210311169 A1), hereinafter Liu.

Regarding claim 1, Kishigami, as shown below, discloses a method comprising the following limitations:
receiving a signal directly or indirectly from a transmitter, wherein the received signal comprises signals comprise a target signal, a clutter signal and a reference signal; (See at least Fig. 2, item Lo, [0042] “The transmission signal generation section 2 generates a transmission reference clock signal, which is a signal obtained by multiplying the reference signal generated by the reference signal generation unit Lo by a certain value.”, [0046] “The reception antenna Rx_ant1 receives a reflection signal, which is the radar transmission signal transmitted from the radar transmission unit Tx and reflected from a static target or a moving target.”, [0101] “The coherent adder 19 can suppress noise components included in reflection signals through the addition process including phases in a period in which reflection signals from an object are highly correlated by performing the Np additions of the sliding correlation values AC(k, M).” Kishigami discloses transmitting a reference signal at a target and receiving back the reflection of that signal with noise (clutter).)
determining the reference signal using adaptive beamforming; (See at least [0167] “The transmission beamforming section 27 may use transmission antennas Tx_ant1, Tx_ant2, . . . , and Tx_antN_Tx having different main beam directions”, [0168] “The transmission high-frequency sections 31 to 3N_Tx generate transmission reference signals in the carrier frequency band by multiplying the reference signal generated by the reference signal generation unit Lo by a certain value.” Kishigami discloses beamforming for transmission of a generated reference signal, thereby determining the reference signal to be transmitted.)
filtering, using an adaptive clutter cancellation process (See at least [0101] “The coherent adder 19 can suppress noise components included in reflection signals through the addition process including phases in a period in which reflection signals from an object are highly correlated by performing the Np additions of the sliding correlation values AC(k, M).”), the clutter signal from the received signal using the reference signal so that an in-phase (I) and quadrature (Q) of the target signal remains; (See at least Fig. 7, , items 15-19, [0098] “The coherent adder 19, which is an example of a first coherent adder, performs coherent additions (additions including the amplitude and phase components) on the sliding correlation values AC(k, M) over a period (Np.times.Tr) including a certain number (Np) of transmission periods Tr using the sliding correlation value AC(k, M) calculated by the correlation calculator 18 at each discrete time k in the M-th transmission period Tr.” Kishigami discloses the phase components being adaptively filtered after passing through a quadrature detector to identify I and Q components.)
processing the filtered radar data performing range and Doppler processing on the in- phase (I) and quadrature (Q) of the target signal to obtain range and Doppler data; (See at least Fig. 7, item 20, [0107] “The Doppler frequency analysis portion 20, which is an example of a second coherent adder, uses phase variation according to 2Nf different Doppler frequencies f.sub.s.DELTA..theta. prepared in advance as the correction coefficients .epsilon.(f.sub.s) (refer to Expression (7)) to perform coherent additions in units of coherent addition results Cl(k, Nc(w-1)+1)”)
detecting and tracking a target from the range and Doppler data (See at least Fig. 7, items 20-21, [0108] “The Doppler frequency analysis portion 20 outputs the coherent addition results of the number of coherent additions Nc obtained as a result of the calculation to the side object candidate extraction section 22 and the azimuth estimation section 25. Here, .DELTA..theta. is a parameter for adjusting the range of Doppler frequencies to be detected and a value predetermined in accordance with the range of Doppler frequency components of an assumed static target or moving target.” Kishigami discloses identifying targets through doppler data and tracking them in reference to the moving vehicle that the radar system is located on.); and 

Kishigami does not explicitly disclose in response to the detecting and the tracking, classifying the target using a machine learning classifier and using the machine learning classifier to discriminate targets by speed and proximity between the targets. However, Liu, in the same or in a similar field of endeavor, discloses:
in response to the detecting and the tracking, classifying the target using a machine learning classifier and using the machine learning classifier to discriminate targets by speed and proximity between the targets. (See at least Figs. 3A-B, [0045] “the method comprising: acquiring the radar data including information records of a radar reflection intensity and a velocity for each orientation and each distance; generating a radar detection image in which each pixel has a plurality of channels for containing data records of a radar reflection intensity, a velocity, and a distance, respectively, the data records corresponding to the position of the pixel; and by using a machine learning model for image recognition trained for object determination, acquiring an object determination result determined based on the radar detection image.”)

Furthermore, it would have been obvious to one skilled in the art, before the effective filing
date of the claimed invention, to modify the radar system disclosed by Kishigami with the machine learning system disclosed by Liu. One would have been motivated to do so in order to advantageously enable highly accurate object determinination (See at least [0046] “This configuration performs object determination based on a radar detection image which visualizes radar data by using a machine learning model for image recognition, thereby enabling highly accurate object determination based on the radar data in the same manner as the seventh aspect.”).

Regarding claims 7 and 13, applicant recites limitations of the same or substantially the same scope as claim 1.  Accordingly, claims 7 and 13 are rejected in the same or substantially the same manner as claim 1, shown above.

Regarding claim 14, the combination of Kishigami and Liu, as shown in the rejection above, discloses all of the limitations of claim 7. Kishigami further discloses the circuitry comprises at least one of a processor, a memory, programmable logic or a logic gate (See at least [0227] “[0227] A radar apparatus according to an eighth aspect is the radar apparatus according to the first aspect. Each of the plurality of antenna system processors”).
	

Claims 2-3, 5-6, 8-9, 11-12, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kishigami, in view of Liu, in further view of Smith (US 20080088508 A1), hereinafter Smith.

Regarding claim 2, the combination of Kishigami and Liu, as shown above, discloses all the limitations of claim 1. The combination of Kishigami and Liu does not explicitly disclose receiving the signal directly or indirectly from the transmitter comprises receiving the signal directly or indirectly from a transmitter transmitting a signal greater than 3GHz. However, Smith, in the same or in a similar field of endeavor, discloses receiving the signal directly or indirectly from the transmitter comprises receiving the signal directly or indirectly from a transmitter transmitting a signal greater than 3GHz (See at least [0019] “The system is a PCL sensor that can exploit GSM signals, currently in the 900 MHz band, but may also be able to use the 900 MHz and 1800 MHz bands simultaneously in the future.” Smith discloses operation at a frequency with an anticipated upgrade to a higher frequency. Additionally, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05 (I) for more details.). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the radar system disclosed by Kishigami with the machine learning system disclosed by Liu with the transmission system disclosed by Smith. One would have been motivated to do so in order to advantageously enhance the ability of a system to better perform tracking and categorization functions (See at least [0056] “A series of enhancements to conventional passive coherent location are described. The use of an enhanced PCL system to track and categorize these and other targets is described, along with the integration of tracking and identification data from other sources.”).

Regarding claim 3, the combination of Kishigami and Liu, as shown above, discloses all the limitations of claim 1. The combination of Kishigami and Liu does not explicitly disclose classifying the target comprises classifying the target as an unmanned aerial vehicle. However, Smith, in the same or in a similar field of endeavor, discloses classifying the target comprises classifying the target as an unmanned aerial vehicle (See at least Fig. 4, 2000, 2010, [0084] “Target classification 2010 is performed through comparing the extracted features, e.g., rotorcraft information, to a database of information 2000” [0073] “In another embodiment of the present invention, a look up table or database of PET and or PCL features is used for vehicles, vessels, and aircraft, including UAVs, UCAVs, MAVs and other objects”, claim 15). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the radar system disclosed by Kishigami with the machine learning system disclosed by Liu with the target classification system disclosed by Smith. One would have been motivated to do so in order to advantageously enhance the ability of a system to better perform tracking and categorization functions (See at least [0056] “A series of enhancements to conventional passive coherent location are described. The use of an enhanced PCL system to track and categorize these and other targets is described, along with the integration of tracking and identification data from other sources.”).
Regarding claim 5, the combination of Kishigami and Liu, as shown above, discloses all the limitations of claim 1. The combination of Kishigami and Liu does not explicitly disclose the clutter signal is reflected from at least one of a building, a tower or a structure located in an urban environment. However, Smith, in the same or in a similar field of endeavor, discloses the clutter signal is reflected from at least one of a building, a tower or a structure located in an urban environment (See at least Fig. 1 [0080] “Conditioning includes analogue band-pass filtering of the signal, equalization to improve the quality of the reference signal, and removal of unwanted structures in digital signals to improve the radar ambiguity function.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the radar system disclosed by Kishigami with the machine learning system disclosed by Liu with the clutter system disclosed by Smith. One would have been motivated to do so in order to advantageously enhance the ability of a system to better perform tracking and categorization functions (See at least [0056] “A series of enhancements to conventional passive coherent location are described. The use of an enhanced PCL system to track and categorize these and other targets is described, along with the integration of tracking and identification data from other sources.”).

Regarding claim 6, the combination of Kishigami and Liu, as shown above, discloses all the limitations of claim 1. The combination of Kishigami and Liu does not explicitly disclose receiving the signals directly or indirectly from the transmitter comprises receiving the signals directly or indirectly from the transmitter using at least two receivers at two separate locations. However, Smith, in the same or in a similar field of endeavor, discloses receiving the signals directly or indirectly from the transmitter comprises receiving the signals directly or indirectly from the transmitter using at least two receivers at two separate locations (See at least Fig. 4, 1000, 1015, [0079] “Referring to FIG. 4, reference signal antenna 1000 passes the various reference signals to the signal conditioner 1010. The beam forming antenna 1015 passes the reflected signals through beam former 1010 to the signal conditioner 1030. Like most passive radar systems that use simple antenna arrays with several antenna elements and element-level digitization”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the radar system disclosed by Kishigami with the machine learning system disclosed by Liu with the receiver system disclosed by Smith. One would have been motivated to do so in order to advantageously enhance the ability of a system to better perform tracking and categorization functions (See at least [0056] “A series of enhancements to conventional passive coherent location are described. The use of an enhanced PCL system to track and categorize these and other targets is described, along with the integration of tracking and identification data from other sources.”).

Regarding claims 8 and 15, applicant recites limitations of the same or substantially the same scope as claim 2.  Accordingly, claims 8 and 15 are rejected in the same or substantially the same manner as claim 2, shown above.

Regarding claims 9 and 16, applicant recites limitations of the same or substantially the same scope as claim 3.  Accordingly, claims 9 and 16 are rejected in the same or substantially the same manner as claim 3, shown above.

Regarding claims 11 and 18, applicant recites limitations of the same or substantially the same scope as claim 5.  Accordingly, claims 11 and 18 are rejected in the same or substantially the same manner as claim 5, shown above.

Regarding claims 12 and 19, applicant recites limitations of the same or substantially the same scope as claim 6.  Accordingly, claims 12 and 19 are rejected in the same or substantially the same manner as claim 6, shown above.

Claims 4, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kishigami, in view of Liu, in view of Clemente (WO 2019073230 A1), hereinafter Clemente.

Regarding claim 4, the combination of Kishigami and Liu, as shown above, discloses all the limitations of claim 1. the combination of Kishigami and Liu does not explicitly disclose detecting and tracking the target from the range and Doppler data comprises detecting rotating blades of an unmanned aerial vehicle. However, Clemente, in the same or in a similar field of endeavor, discloses detecting and tracking the target from the range and Doppler data comprises detecting rotating blades of an unmanned aerial vehicle (See at least Pg. 13 Lines 13-18 “The processing unit may be adapted to process the received signal to distinguish an aerial object from a target of similar dimension and/or shape by identifying modulations or periodicities induced in the received signal by the aerial object. Such modulations or periodic or cyclical waveforms in the signal may be induced by mechanical vibrations or rotations of the aerial object, or any part of the aerial object”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the radar system disclosed by Kishigami with the machine learning system disclosed by Liu with the rotating blade detection system disclosed by Clemente. One would have been motivated to do so in order to improve the false alarm rate (See at least Pg. 8 Lines 1-9 “The benefits of such a characterisation based on mechanical and physical characteristics of the aerial object facilitate the use of a relatively high probability of false alarm at a detection stage, thus increasing the detection probability and the minimum detectable range. As such, at a classification stage false alarms can be removed obtaining also an improved false alarm rate”).

Regarding claims 10 and 17, applicant recites limitations of the same or substantially the same scope as claim 4.  Accordingly, claims 10 and 17 are rejected in the same or substantially the same manner as claim 4, shown above.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kishigami, in view of Liu, in further view of Sahin (US 20200166623 A1), hereinafter Sahin.

Regarding claim 20, the combination of Kishigami and Liu, as shown above, discloses all the limitations of claim 1. Kishigami further discloses the filtering and the processing comprises nulling the reference signal and the clutter signal in the received signal to form a residual signal (See at least [0053] “The side reference signal detection section 23 determines reception array responses whose consistency is high as reflection wave signals from a static target located at a side of the vehicle CR.”, [0101] “The coherent adder 19 can suppress noise components included in reflection signals through the addition process” As is well known in the art, Kishigami discloses removal of clutter/noise and a reference signal to yield a residual signal) and cross-correlating the residual signal with the reference signal followed by a Fast Fourier Transform (See at least [0119] “Furthermore, if the vehicle CR is moving straight ahead, the side object candidate extraction section 22 extracts, from among the correlation vectors h(k, f.sub.s, w) (refer to Expression (9) or (10)), which are the outputs of the antenna system processing sections D1 to D4, reception array responses h_static(k_static, 0, w) corresponding to a candidate for a static target (for example, a guardrail, a traffic sign, or a tree, which holds in the following description) located at a side of the vehicle CR. The side reference signal detection section 23 then outputs the extracted reception array responses h_static(k_static, 0, w) to the side reference signal detection section 23.”, [0185] “That is, the fast Fourier transformer 43 performs an FFT on the correlation signal obtained as a result of the correlation process performed by the mixer 41 and the LPF 42 and outputs a correlation signal including reception delay” Kishigami discloses cross-correlation of a residual signal followed by an FFT, occurring prior to the nulling of a reference signal, however, this is merely an order of steps that yields the same result.). The combination of Kishigami and Liu does not explicitly disclose receiving the signal comprises receiving the signal directly or indirectly from a transmitter of a 5G cellular network using one or more 5G base stations. However, Sahin, in the same or in a similar field of endeavor, discloses receiving the signal comprises receiving the signal directly or indirectly from a transmitter of a 5G cellular network using one or more 5G base stations (See at least [0012] “In various embodiments, the first antenna array and the second antenna array can perform transmission and reception for data communication. The transmission and reception of cellular data be performed on a fifth generation (5G) cellular network.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the radar system disclosed by Kishigami with the machine learning system disclosed by Liu with the 5g cellular system disclosed by Sahin. One would have been motivated to do so in order to advantageously use a data transfer method for simultaneous communication and ranging (See at least [0088] “In various embodiments, the first antenna array and the second antenna array can perform transmission and reception for data communication.”).

Response to Arguments
Applicant’s arguments regarding 112(b) rejections filed 11/16/2022 have been fully considered and are persuasive. All 112(b) rejects are withdrawn by the Examiner.

Applicant’s arguments regarding prior art rejections filed 11/16/2022 have been fully considered but they are not persuasive. While the prior art of record is overcome, the amendments to the independent claims fail to overcome the prior art presented in this office action, necessitated by the substantial amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH W GOOD whose telephone number is (571)272-4186. The examiner can normally be reached Mon - Thu 7:30 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                                     

/KENNETH W GOOD/Examiner, Art Unit 3648                                                                                                                                                                                                        



/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648